GAS 245B               (Rov.06/18) Amended Judgment in a Criminal Case
E>C Custody TSR



                                                  United States District Court
                                                            SOUTHERN DISTRICT OF GEORGIA
                                                                     WAYCROSS DIVISION

                 UNITED STATES OF AMERICA                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                          V.

                                    CalifTDixon
                                                                                         Case Number:              5:0ICR000I5-I
Dale of Original Judgment; May 30. 2002
Date of Last Amended Judgment: February 3.2020                                           USM Number:               11007-021
Reason for Amendment:
Modification ol'Restilulion Order 08 U.S.C. S 3664"!

                                                                                         C. Deen Stickland
THE DEFENDANT:                                                                           Defendant's Attorney


13 pleaded guilty to CountJ..
D pleaded nolo contendere to Count(s)                                which was accepted by the court,

□ was found guilty on Count(s)                                after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                            Nature of OlTense                                                              Offense Ended           Count


18 U.S.C. §§ 1343 and 1346                     Wire fraud/honest services fraud                                             June 2000                1


      The defendant Is sentenced as provided in pages 2 through                      8       of this judgment. The sentence is imposed pursuant to the
Sentencing Refonn Act of 1984.

D The defendant has been found not guilty on Count(s)
□ Count(s)                                           □ is □ are dismissed as to this defendant on the motion of the United States.

           It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of natne,
residence, or mailing address until all Fines, restitution, costs, and special assessments imposed by this judgment are fully paid, ifordered to
pay restitution, the defendant must notify the Court and United Slates Attomey of material changes in economic circumstances-

                                                                                    March 11,2020
                                                                                    Date oflmposiiion ofJudgmcni




                  om
                                                                                    Signaiurc of Judge
                                    <

   Oi-cc
   i+JO<
                  £            /
                              /I
                                    o                                               William T. Moore. Jr.
   — J|-.- :r-    cv      ,                                                         Judge, U.S. District Court
                                    t-O
                  -
                                                                                    Name and 'I'iilc of Judge
                                    P
      Q<
                  S-
      Z)
                 CV4                                                                Daw                            ^
                 cs            UJ
